EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Daulton on 12/22/2021.

The application has been amended as follows: 

Claim 1 has been amended to state -- A recloseable package comprising:(a) a first and second sidewall joined along respective sidewall edges and a bottom to form a package with an open mouth formed by terminal ends of the first and second sidewall; and (b) a recloseable zipper closure positioned adjacent the mouth, comprising: (i) a first track comprising an interlocking profile, the first track further comprising a grasping flange having a free end positionable both above and below the interlocking profile such that when the free end is above the interlocking profile, the free end is not below the interlocking profile; and when the free end is below the interlocking profile, the free end is not above the interlocking profile; and an attachment flange being below the interlocking profile, the first track attached to the first sidewall at an anchored portion on the attachment flange; the grasping flange being freely movable and unattached to the first sidewall between the sidewall a complete distance between the sidewall edges; 

Claim 9 has been amended to state -- A recloseable zipper pouch comprising: (a) a surrounding wall having a closed bottom, first and second opposite sides, and first and second opposing wall panels between the first and second opposite sides, and an open mouth defined by terminal ends of the first and second opposing wall panels; the surrounding wall defining an interior volume therein; (b) a recloseable zipper closure between the terminal ends and the closed bottom; the zipper closure providing selective access to the interior volume through the mouth; the zipper closure including: (i) an attachment flange having an inner surface and an outer surface; 3(ii) a first zipper profile member extending from the outer surface of the attachment flange and extending toward the second wall panel; (i) the attachment flange being secured to the first wall panel along only an anchored portion of the inner surface and being free of attachment to the first wall panel at a region behind the first zipper profile member; (ii) a second zipper profile member secured to the second wall panel and extending toward the first wall panel and in a location to engage the first profile member; (iii) the first and second profile members being constructed and arranged to selectively interlock when pressed together and unlock when forced apart; and (c) an adjustable grasping flange integral with the attachment flange and being positionable between the attachment flange and 

Claim 7 is now dependent on claim 1. 

Claims 2-6, 12, 13 and 33 are canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.